DETAILED ACTION

This Office Action is in response to the amendment, filed on June 30, 2022.  Primary Examiner acknowledges Claims 1-7 are pending in this application, with Claims 1, 6, and 7 having been currently amended. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by Kramer (2014/0251334) or, in the alternative, under 35 U.S.C. 103 as obvious over Kramer (2014/0251334) in view of Clowers (6,698,427).
As to Claim 1, Kramer discloses a CPAP cover assembly (36, best seen Figures 3-5, “FIGS. 3 and 4 show a CPAP mask cover 36 according to an embodiment of the invention. The cover 36 includes a main body 38 having a generally substantially circular shape.” Para 0025) for covering a CPAP mask (12, “The main body 38 may have a substantially triangular shape or any other shape adapted to cover at least the mask frame 12 of a CPAP mask 10, as desired.” Para 0025) and associated hardware (22, “The CPAP mask 10 further includes a removable elbow 22 that snaps or clicks into (or over) an aperture 24 formed in the mask frame 12.” Para 0024) when the CPAP mask (12) is not in use, said assembly comprising: a tube (38, defined by the “main body 38 having a generally substantially circular shape.” Para 0025) having a front end (42, “A first aperture 42 formed in the main body 38 of the cover 36 and is formed in a center thereof. The aperture 42 has a substantially circular shape adapted to receive the elbow 22 of the CPAP mask 10.” Para 0026) and a back end (40, “The top of the mask cover 36, as shown in FIGS. 3-5, includes the elastic perimeter 40 cooperating with the means for fastening 46 to hold the cover 36 in place.” Para 0029), each of said back end (40) and said front end (42) being open into an interior of the tube (38), wherein said tube (38) is configured to insertably receive a CPAP mask (“To place the cover 36 over the CPAP mask 10 as shown in FIG. 5, the elbow 22 is disposed through the aperture 42 and the headgear clip(s) 32 of the mask frame 12 are disposed through the apertures 44, if the straps 34 are not attached to the CPAP mask 10. … The elastic perimeter 40 of the cover 36 is disposed around the mask frame 12 without the cover 36 contacting the face of the wearer 16. The elastic perimeter 40 may contact the mask cushion 14, for example, to avoid contacting the face of the wearer 16.” Para 0030); a front elastomeric band (via 42 - “an elastic material or may include an elastic material sewn therein”, “As shown, to form a fluid tight seal between the main body 38 and the elbow 22, a perimeter of the aperture 42 may also be formed from an elastic material or may include an elastic material sewn therein.” Para 0026) being coupled to said tube (38), said front elastomeric band (via 42 - “an elastic material or may include an elastic material sewn therein”) being aligned with said front end (42) into a substantially closed position wherein said front elastomeric band (via 42 - “an elastic material or may include an elastic material sewn therein”) is configured to retain said tube (38) around the CPAP mask (12, “To place the cover 36 over the CPAP mask 10 as shown in FIG. 5, the elbow 22 is disposed through the aperture 42 and the headgear clip(s) 32 of the mask frame 12” Para 0030); a back elastomeric band (via 40 - “an elastic material or includes an elastic material sewn therein”, “A perimeter 40 of the cover 36 is formed from an elastic material or includes an elastic material sewn therein.” Para 0026) being coupled to said tube (38), said back elastomeric band (via 40 - “an elastic material or includes an elastic material sewn therein”) being aligned with said back end (40) for biasing said back end (40) into a substantially closed position wherein said back elastomeric band (via 40 - “an elastic material or includes an elastic material sewn therein” is configured to retain said tube around the CPAP mask (12, “The elastic perimeter 40 of the cover 36 is disposed around the mask frame 12” Para 0030).
Regarding the limitations to the term “tube”, Applicant is reminded the limitation from the specification are not read into the claims.  Consequently, the term “tube” does not appear to impart an explicit structural configuration which would preclude or prevent the “main body 38 having a generally substantially circular shape” (Para 0025) of Kramer to address the construction whereby a structure is provided to encompass the CPAP mask and the associated hardware utilizing the tube.  The construction of the tube of Kramer having different dimensions at the front end and the back end are not claimed by Applicant, nor are the limitations of the diameter of the tube being consistent along the elongated length of the tube.  Thus, Applicant’s disclosed invention as shown in Figures 1 and 2 does not impart limitations which are represented within the claims in a manner which would narrow the scope of the invention and preclude the application of Kramer. Thus, Kramer meets the claimed limitations of the “tube”. 
 Regarding the preamble limitation to “CPAP mask is not in use”, the act of donning the CPAP cover on the CPAP mask imparts the operation by which the CPAP mask is not in use.  Although Kramer goes further to discuss the manner by which this CPAP mask may be utilized with the CPAP cover donned, this limitation does not preclude, prevent, or discredit the initial steps of donning the CPAP cover onto the mask which meet the claimed limitation upon which the CPAP mask is not in use, because the CPAP mask is not on the patient’s face.  Thus, Kramer meets the claimed limitations at the step of donning the CPAP cover onto the CPAP mask wherein the CPAP mask is not in use on the patient. 
Regarding the newly added limitation “tube being continuous between said front end and said back end”, Kramer discloses the tube (38) is constructed with a front end (42) and  back end (40), wherein the tube (38) as apart of the cover (36) includes a “generally substantially circular shape”  and is formed from various materials (“The cover 36 includes a main body 38 having a generally substantially circular shape. The main body 38 may have a substantially triangular shape or any other shape adapted to cover at least the mask frame 12 of a CPAP mask 10, as desired. The cover 36 is formed from a pliable or flexible material having insulating properties, such as a cotton, a cotton/poly blend, a cotton fleece, a wicking material, a flexible plastic or a rubber, for example, as desired. The cover 36 may also be formed from a less-expensive and disposable material, such as gauze, tissue, paper, or a paper blend material, for example, as desired.” Para 0025).  Further, Kramer discloses the shape of the front end (42) being “substantially circular shape” with an “elastic material” whilst the back end (40) is also formed of an “elastic”  (“A perimeter 40 of the cover 36 is formed from an elastic material or includes an elastic material sewn therein. A first aperture 42 formed in the main body 38 of the cover 36 and is formed in a center thereof. The aperture 42 has a substantially circular shape adapted to receive the elbow 22 of the CPAP mask 10.” Para 0026; “The top of the mask cover 36, as shown in FIGS. 3-5, includes the elastic perimeter 40 cooperating with the means for fastening 46 to hold the cover 36 in place.” Para 0029).  Kramer discloses the resultant effect of this construction of the tube is “to form a fluid tight seal” (“As shown, to form a fluid tight seal between the main body 38 and the elbow 22, a perimeter of the aperture 42 may also be formed from an elastic material or may include an elastic material sewn therein.” Para 0026).  In light of the aforementioned construction whereby the materials are made of similar properties and are utilized to cover the CPAP and components it would appear this construction is “continuous” as newly claimed, else the “fluid tight seal”  would not be accomplished. Thus, Primary Examiner maintains the construction of “continuous” is an inherent feature of the device of Kramer. 
Should Applicant respectfully disagree that the properties of the tube of Kramer are inherent “continuous” as claimed, Primary Examiner presents Clowers (6,698,427) to show an additional prior art reference of covers provided in an unequivocally “continuous” structure.
Clowers teaches a CPAP cover assembly (Figures 1-3) for covering a mask (20) having a tube (40) having a front end (one of 46 as best seen in Figure 3) and a back end (other of 46 as best seen in Figure 3), wherein the front end (one of 46 as best seen in Figure 3) includes a front band (one of 62/64) and the back end (other of 46 as best seen in Figure 3) includes a back band (other of 62/64).
Regarding the limitation to “continuous”, as best seen in Figures 2 and 3 of Clowers, the construction of the tube is continuous as the tube (40) as the outer surface (42, “outer surface 42 of the cloth 40 have a soft-to-the-touch texture, such as a felt-like texture” Column 2, Lines 50-60) has a uniform structure between the front end (one of 46 as best seen in Figure 3) and the back end (other of 46 as best seen in Figure 3) to establish the “comfort ring” (“The comfort ring 30 includes a plurality of elastic members 62,64 and a cloth material 40 extending between the elastic members 62,64.” Column 2, Lines 45-50) for the region closest to the patient’s side imparting a “soft-to-the-touch texture, such as a felt-like texture”, while the inner surface (44, “the inner surface 44 meets the outer surface 42 at two edges 52,54, which are referred to herein as inner edges as they help bound the aperture 50.” Column 2, Lines 50-60) together with the front end (one of 46 as best seen in Figure 3) and the back end (other of 46 as best seen in Figure 3) retain the elastic bands (62/64, “The comfort ring 30 includes a plurality of elastic members 62,64 and a cloth material 40 extending between the elastic members 62,64.” Column 2, Lines 45-50) of the “comfort ring” for the non-patient contacting side.  Clowers teaches the resultant effect of this construction including the “continuous” feature is “a better surface for direct contact with the patient's face, without interfering with the medical functions of the mask 20.” whereby “The better surface provided by the comfort ring 30 may be "better" in that it is softer than the material of the medical mask 30, or it may be "better" in that is more insulating (and therefore feels warmer) than the material of the medical mask 30, or both.” (Column 2, Lines 35-45).
Therefore, it would have been obvious to one having ordinary skill in the art to modify the construction of the cover of Kramer to further include an outer surface which encases the elastic material of the front end and the back end away from the inner surface as taught by Clowers in order to provide a comfort ring that is comfortable for direct contact with the patient’s face imparting both a softer material and/or more insulation than the standard material of the mask without the use of a cover.
As to Claim 3, the modified Kramer, specifically Kramer discloses said tube (38) is elongated (defined by the ability to “To place the cover 36 over the CPAP mask 10 as shown in FIG. 5, the elbow 22 is disposed through the aperture 42 and the headgear clip(s) 32 of the mask frame 12” Para 0030 and then to “The elastic perimeter 40 of the cover 36 is disposed around the mask frame 12” Para 0030) between said front end (42) and said back end (40), each of said back end (40) and said front end (42) having a bounding edge (defined by the region upon which the “elastic material or includes an elastic material sewn therein” is secured Para 0026), said tube (38) being comprised of a fluid impermeable material (“The cover 36 is formed from a pliable or flexible material having insulating properties …  a flexible plastic or a rubber, for example, as desired.” Para 0025) wherein said tube(38)  is configured to protect the CPAP mask (12) from moisture, bacteria and dust.  
As by convention, the naturally occurring phenomenon of plastic or rubber materials is the hydrophobic properties which will prevent moisture, and will serve as a boundary/barrier to bacteria and dust. For example: Truhan (3,519,364) patented in 1970 over 50 years prior to the effective filing date of this application states the use of a plastic material to encase a medical device to insure the device remains “sterile or free of dirt, bacteria, moisture, and the like.”  Column 2, Lines 50-60).  Thus, it is well known, routine, and conventional to utilize plastic materials for the encasement of a medical device in order to retain sterile condition and/or free of dirt, bacteria and moisture, as recited in the claims. 
	As to Claim 4, the modified Kramer, specifically Kramer discloses said front elastomeric band (via 42 - “an elastic material or may include an elastic material sewn therein”) is integrated into said tube (38), said front elastomeric band (via 42 - “an elastic material or may include an elastic material sewn therein”) being coextensive with said bounding edge (defined by the region upon which the “elastic material or includes an elastic material sewn therein” is secured Para 0026) of said front end (42). 
	As to Claim 5, the modified Kramer, specifically Kramer discloses said back elastomeric band (via 40 - “an elastic material or includes an elastic material sewn therein”) is integrated into said tube (38), said back elastomeric band (via 40 - “an elastic material or includes an elastic material sewn therein”) being coextensive with said bounding edge (“elastic material or includes an elastic material sewn therein” is secured Para 0026) of said back end (40).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer (2014/0251334) in view of Clowers (6,698,427), as applied to Claim 1, and further in view of Berthon-Jones et al. (2006/0118117). 
As to Claim 2, Kramer discloses a CPAP cover assembly having a tube (38) of a certain length sufficient to retain the CPAP mask (12) within the tube (38) and additionally to include a portion (22) of the air supply hose of the CPAP mask (12), as stated by wherein said tube (38) is configured to insertably receive a CPAP mask (“To place the cover 36 over the CPAP mask 10 as shown in FIG. 5, the elbow 22 is disposed through the aperture 42 and the headgear clip(s) 32 of the mask frame 12 are disposed through the apertures 44, if the straps 34 are not attached to the CPAP mask 10. … The elastic perimeter 40 of the cover 36 is disposed around the mask frame 12 without the cover 36 contacting the face of the wearer 16. The elastic perimeter 40 may contact the mask cushion 14, for example, to avoid contacting the face of the wearer 16.” Para 0030).  Yet, Kramer does not expressly disclose the explicit length dimension to be “a length of at least 8.0 inches”.
Berthon-Jones teaches the dimensions of CPAP masks were known.  Explicitly, Berthon Jones teaches a CPAP mask (15, “the mask assembly 15 to be an isosceles triangle of base 12 cm and height 12 cm” Para 0117 - “CPAP” Para 0002 and 0009)  wherein the construction of this configuration is suitable for fitment and sealing onto the patient’s face in order “to improve patient compliance and/or treatment” (Abstract).  
In light of the teachings of Berthon Jones, it is clear the dimensions by which the front wall of the mask upon which the front end of Kramer’s cover, would need to cover 12 cm or 4.72 inches, and the dimensions of the back wall of the mask upon which the back end of Kramer’s cover, would need to cover a similar distance of 4.72 inches.  Consequently, the shape of the “main body 38 having a generally substantially circular shape” (Para 0025) of Kramer needs to be at least the height of the front wall (4.72 inches), plus the width of the cushion, and additionally, a portion of the height of the back wall sufficient to maintain the configuration as disclosed within Kramer wherein “The elastic perimeter 40 of the cover 36 is disposed around the mask frame 12” Para 0030).  Consequently, these dimensions for encasement appear to meet if not exceed the limitation of “at least a length of 8.0 inches as claimed”.  
Should Applicant respectfully disagree, Primary Examiner maintains this specific length is obvious to try from a finite number of predictable solutions having a reasonable expectation of success, as the required length to meet the desired construction dimensions is a function of the size of the CPAP mask.  Still further, Primary Examiner notes Applicant has provided no criticality for the specific limitation as cited on Page 3 of the original specification as filed.  Consequently, in light of the relationship between the size of the CPAP mask and the size of the CPAP mask cover, it would have been obvious to one having ordinary skill in the art to select the dimensions of the CPAP mask cover with respect to the size of the CPAP mask in order to retain and encase the CPAP mask cover upon the CPAP mask, since it has been held where the general conditions of a claim are disclosed in the prior art discovering the optimum or workable ranges involves only routine skill in the art.  Moreover, Applicant has not asserted the specific dimensions of the  CPAP mask cover provide a particular advantage, solve a stated problem, or serve a purpose different from that of providing the ability of the CPAP mask to be retained and encased by the CPAP mask cover; thus, the use of the specific dimensions of the tube of the CPAP mask cover lacks criticality in its design. Consequently, one of ordinary skill in the art would have expected Applicant’s invention to perform equally well with the modified Kramer, as the construction would yield the predictable results of retaining and encasing the CPAP mask body within the CPAP mask body cover.  Therefore, it would have been obvious to one having ordinary skill in the art to modify the length of the tube of the CPAP mask cover with respect to the dimensions, size and shape of the CPAP mask, a known result effective variable, in order to permit the retainment and encasement of the CPAP mask cover about the CPAP mask. 
As to Claim 6, please see the rejections of Claims 1-5.  The breadth and scope of Claim 6 is the incorporation of each of the features of Claims 1-5. 
As to Claim 7, please see the rejections of Claims 1-5.  The breadth and scope of Claim 6 is the incorporation of each of the features of Claims 1-5, with an additional explicit recitation to the CPAP mask.  Regardless of this additional feature, Kramer teaches the CPAP mask (12) having a body (best seen Figures 1 and 2) and an air supply hose (defined by the combination of 22, 26, and 28 - “The CPAP mask 10 further includes a removable elbow 22 that snaps or clicks into (or over) an aperture 24 formed in the mask frame 12. The elbow 22 provides fluid communication between the CPAP machine (not shown) via a hose 26. The elbow 22 may include a swivel 28 adapted to facilitate the rotation of the hose 26 when the wearer 16 moves.” Para 0024) being fluidly coupled to thereto wherein said CPAP mask (12) is configured to be worn on a user’s face (best seen Figure 1) for CPAP therapy (Abstract). 

Response to Arguments
Applicant’s arguments with respect to claims have been considered. 
With respect to the inherency argument of the newly added limitation to “tube being continuous between said front end and said back end”, Kramer discloses the tube (38) is constructed with a front end (42) and  back end (40), wherein the tube (38) as apart of the cover (36) includes a “generally substantially circular shape”  and is formed from various materials (“The cover 36 includes a main body 38 having a generally substantially circular shape. The main body 38 may have a substantially triangular shape or any other shape adapted to cover at least the mask frame 12 of a CPAP mask 10, as desired. The cover 36 is formed from a pliable or flexible material having insulating properties, such as a cotton, a cotton/poly blend, a cotton fleece, a wicking material, a flexible plastic or a rubber, for example, as desired. The cover 36 may also be formed from a less-expensive and disposable material, such as gauze, tissue, paper, or a paper blend material, for example, as desired.” Para 0025).  Further, Kramer discloses the shape of the front end (42) being “substantially circular shape” with an “elastic material” whilst the back end (40) is also formed of an “elastic”  (“A perimeter 40 of the cover 36 is formed from an elastic material or includes an elastic material sewn therein. A first aperture 42 formed in the main body 38 of the cover 36 and is formed in a center thereof. The aperture 42 has a substantially circular shape adapted to receive the elbow 22 of the CPAP mask 10.” Para 0026; “The top of the mask cover 36, as shown in FIGS. 3-5, includes the elastic perimeter 40 cooperating with the means for fastening 46 to hold the cover 36 in place.” Para 0029).  Kramer discloses the resultant effect of this construction of the tube is “to form a fluid tight seal” (“As shown, to form a fluid tight seal between the main body 38 and the elbow 22, a perimeter of the aperture 42 may also be formed from an elastic material or may include an elastic material sewn therein.” Para 0026).  In light of the aforementioned construction whereby the materials are made of similar properties and are utilized to cover the CPAP and components it would appear this construction is “continuous” as newly claimed, else the “fluid tight seal”  would not be accomplished. Thus, Primary Examiner maintains the construction of “continuous” is an inherent feature of the device of Kramer. 
With respect to the obviousness argument of “continuous”, Kramer as modified by Clowers (6,698,427) shows an additional prior art reference of covers provided in an unequivocally “continuous” structure.  Clowers teaches a CPAP cover assembly (Figures 1-3) for covering a mask (20) having a tube (40) having a front end (one of 46 as best seen in Figure 3) and a back end (other of 46 as best seen in Figure 3), wherein the front end (one of 46 as best seen in Figure 3) includes a front band (one of 62/64) and the back end (other of 46 as best seen in Figure 3) includes a back band (other of 62/64).
Specifically, regarding the limitation to “continuous”, as best seen in Figures 2 and 3 of Clowers, the construction of the tube is continuous as the tube (40) as the outer surface (42, “outer surface 42 of the cloth 40 have a soft-to-the-touch texture, such as a felt-like texture” Column 2, Lines 50-60) has a uniform structure between the front end (one of 46 as best seen in Figure 3) and the back end (other of 46 as best seen in Figure 3) to establish the “comfort ring” (“The comfort ring 30 includes a plurality of elastic members 62,64 and a cloth material 40 extending between the elastic members 62,64.” Column 2, Lines 45-50) for the region closest to the patient’s side imparting a “soft-to-the-touch texture, such as a felt-like texture”, while the inner surface (44, “the inner surface 44 meets the outer surface 42 at two edges 52,54, which are referred to herein as inner edges as they help bound the aperture 50.” Column 2, Lines 50-60) together with the front end (one of 46 as best seen in Figure 3) and the back end (other of 46 as best seen in Figure 3) retain the elastic bands (62/64, “The comfort ring 30 includes a plurality of elastic members 62,64 and a cloth material 40 extending between the elastic members 62,64.” Column 2, Lines 45-50) of the “comfort ring” for the non-patient contacting side.  Clowers teaches the resultant effect of this construction including the “continuous” feature is “a better surface for direct contact with the patient's face, without interfering with the medical functions of the mask 20.” whereby “The better surface provided by the comfort ring 30 may be "better" in that it is softer than the material of the medical mask 30, or it may be "better" in that is more insulating (and therefore feels warmer) than the material of the medical mask 30, or both.” (Column 2, Lines 35-45).
Therefore, it would have been obvious to one having ordinary skill in the art to modify the construction of the cover of Kramer to further include an outer surface which encases the elastic material of the front end and the back end away from the inner surface as taught by Clowers in order to provide a comfort ring that is comfortable for direct contact with the patient’s face imparting both a softer material and/or more insulation than the standard material of the mask without the use of a cover.
Consequently, regardless of whether Applicant would like to argue inherency vs. obviousness, it appears the construction of “continuous” is supported by the prior art made of record. 
Additionally, it should be noted, even if Applicant were to further define the “associated hardware” of the preamble to expressly include the use of the “air supply hose 22” as seen in Applicant’s original drawings Figure 4, this limitation would not define over the prior art made of record, as Kramer expressly states “FIG. 9 shows a sheath 54 for covering the hose 26 of a CPAP machine. The sheath 54 is formed from a pliable or flexible material having insulating properties, such as a cotton, a cotton/poly blend, a cotton fleece, a wicking material, a flexible plastic or a rubber, for example, as desired. The sheath 54 may also be formed from a less-expensive and disposable material, such as gauze, tissue, paper, or a paper blend material, for example, as desired.” (Para 0038) and further states “While the sheath 54 shown in FIG. 9 is formed separate from the mask covers 36, 636, 736, 836 described herein, it is understood that the sheath 54 may be integrally formed with the covers 36, 636, 736, 836, as desired.” (Para 0038). 
Still further, Primary Examiner notes even with the reliance on the term “continuous” as the instant figures, Applicant has no disclosure or support for the width or diameter of tube of the cover. Additionally, Applicant’s disclosure provides no criticality for these features by the statement “it is to be realized that the optimum dimensional relationships for the parts of an embodiment enabled by the disclosure, to include variations in size, materials, shape, form, function and manner of operation, assembly and use, are deemed readily apparent and obvious to one skilled in the art, and all equivalent relationships to those illustrated in the drawings and described in the specification are intended to be encompassed by an embodiment of the disclosure.”  (Applicant’s disclosure:  Page 4, Last Paragraph). 
Therefore, in light of the aforementioned reasoning the non-final rejection of the claims has been maintained and made FINAL.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785